DIXON, J.,
is of the opinion that this application should be granted and the case fixed for hearing at the next sitting.
On considering the petition of the relator in the above numbered and entitled cause,
Ordered that on or before April 2, 1974 the Honorable Bernard J. Bagert, Sr., Judge, Criminal District Court, Section “H”, Parish of Orleans set aside his order of January 29, 1974, in case No. 193-549 on the docket of said court (which had ordered an earlier judgment granting a new trial set aside), and to fix a new trial for the relator. James Albert Bullock, within ninety (90) days from this date, or, alternatively, show cause to the contrary in this Court on Tuesday, April 2, 1974 at 10:00 a.m.